Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-19-00315-CV

           Juan Jesus Isaias LOPEZ; EBG Cargo, LLC; and Mario Albert Rodriguez;
                                       Appellants

                                                v.

                                     Lawrence STURDEN,
                                           Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2017CVA001873D1
                          Honorable Jose A. Lopez, Judge Presiding

        BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s memorandum opinion of this date, the parties’ joint motion
to vacate the judgment and remand this case to the trial court is GRANTED. The trial court’s
judgment is VACATED without regard to the merits, and this case is REMANDED to the trial
court for rendition of judgment in accordance with the parties’ agreement. See TEX. R. APP. P.
42.1(a)(2)(B). The parties are ORDERED to bear their own costs of appeal as agreed. See id.
42.1(d).

       SIGNED December 11, 2019.


                                                 _________________________________
                                                 Irene Rios, Justice